Citation Nr: 0943438	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-38 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ankle injury 
with residual arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The appellant served in the Army National Guard from 
September 1960 to August 1963 with active duty for training 
(ACDUTRA) from November 6, 1960 to May 5, 1961 and inactive 
duty training (INACDUTRA) from July 1, 1962 to July 15, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The appellant was scheduled for a Board hearing in October 
2008; however, he did not report to that hearing.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Specific to the appellant's Army National Guard service, the 
applicable legal authority permits service connection only 
for a disability resulting from a disease or injury incurred 
in or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 
101(22), (23), (24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6 
(2009).

The appellant contends that he injured his left ankle in 
February 1961 during ACDUTRA.  However, his service treatment 
records from that time contain no mention of a left ankle 
injury.  A November 2007 VA examination report reflects the 
examiner's opinion that the appellant's left ankle disability 
is not related to an in-service injury as there is no 
reference to a left ankle injury in the claims file.

However, the Board observes that service treatment records 
from INACDUTRA reflect that the appellant sprained his left 
ankle on July 4, 1962.  A July 6, 1962 individual sick slip 
reflects that the appellant was provided an Ace bandage.  

Given the above, the RO should obtain any outstanding service 
treatment records from the appellant's service in the Army 
National Guard, consistent with 38 C.F.R. § 3.159 (2009), and 
obtain a supplemental medical opinion, based on a complete 
review of the claims file, as to whether his current left 
ankle disability is related to INACDUTRA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center and the Army 
National Guard in South Carolina and 
request a search for any service treatment 
records from the appellant's service in 
the Army National Guard from September 
1960 to August 1963.  If the search for 
these records has negative results, 
documentation to that effect should be 
placed in the claims file.

2.  Should the RO be unsuccessful in 
obtaining the above records, the RO must 
notify the appellant of that inability to 
obtain those records, consistent with 
notice information requirements contained 
in 38 C.F.R. § 3.159(e), including but not 
limited to informing him as to whether the 
records exist, the efforts taken to locate 
the records, and that further efforts to 
obtain those records would be futile, 
consistent with 38 C.F.R. § 3.159(c)(2).

3.  The RO should arrange for the 
appellant's claims file to be reviewed by 
the examiner who prepared the November 
2007 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of a 
supplemental opinion that addresses the 
nature and etiology of the appellant's 
left ankle disability.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(at least 50 percent probable) that the 
appellant's current left ankle disability 
had its onset in service or is otherwise 
related to service.  The examiner is 
advised that the appellant injured his 
left ankle during INACDUTRA in July 1962.  
A complete rationale should be given for 
all opinions and conclusions.

4.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


